Citation Nr: 0839863	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  03-28 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for disability of both 
lower extremities.  

2.  Entitlement to special monthly compensation (SMC) for 
loss of use of both lower extremities.  

3.  Entitlement to service connection for disability of both 
upper extremities.  

4.  Entitlement to service connection for bowel dysfunction.  

5.  Entitlement to service connection for bladder 
dysfunction.  

6.  Entitlement to specially adapted housing or to a special 
home adaptation grant.

7.  Entitlement to financial assistance in the purchase of an 
automobile and adaptive equipment, or for adaptive equipment 
only.  




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to February 
1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2001 rating decision (pertaining to 
the automobile and adaptive equipment claim) by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., and a January 2003 decision (pertaining to 
the other issues on appeal) by the RO in St. Petersburg, 
Florida.

In June 2004, the veteran and his wife testified at a hearing 
held before the undersigned at the St. Petersburg RO.  A 
transcript of that hearing is of record.

In February 2005, the Board remanded these issues for 
additional evidentiary development.  This case has since been 
returned to the Board for further appellate action.


REMAND

For reasons explained in the February 2005 remand, the Board 
directed the originating agency to afford the veteran a VA 
examination.  According to the record, an examination was 
scheduled in March 2008; however, that examination was never 
conducted.  The veteran and his wife submitted letters in 
September 2008 stating that the veteran reported for the 
examination as scheduled, but was informed that the physician 
who was to conduct the examination was out sick, and that he 
would need to call to reschedule the examination when the 
physician returned.  According to the veteran, he was 
informed shortly thereafter that his appeal had been returned 
to the Board.  

Supplemental written argument from the veteran's 
representative includes a request that the claims be remanded 
so that the veteran can be rescheduled for an examination.  

For the purposes of this remand, the Board accepts the 
veteran's account, and finds that the examination should be 
rescheduled.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any outstanding evidence pertaining to 
treatment or evaluation of his cervical 
spine, extremities, bowel and bladder, or 
the identifying information and any 
necessary authorization to enable VA to 
obtain such records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  When the above development has been 
completed, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
current identity and etiology of all of 
the claimed disabilities of the cervical 
spine, extremities, bowel and bladder.  
The claims files must be provided to and 
reviewed by the examiner.  

Based upon the examination results and 
the claims folders review, the examiner 
should provide an opinion with respect 
to any currently present disability of 
the cervical spine as to whether it is 
at least as likely as not that the 
disability is etiologically related to 
the veteran's military service.  

The examiner should identify all 
abnormalities and functional impairment 
of the veteran's upper and lower 
extremities, bowel and bladder, and 
identify the disorder or disorders 
responsible for the abnormalities and 
functional impairment.  

The examiner should specifically 
identify any functional impairment of 
the veteran's extremities, bowel and 
bladder that it was caused or 
permanently worsened by the veteran's 
service-connected back and/or mood 
disorders.  

The rationale for all opinions 
expressed should also be provided.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim for 
service connection for disability of the 
cervical spine and inform him of his 
appellate rights with respect to this 
decision.

6.  The RO or the AMC should also 
readjudicate the issues on appeal on a de 
novo basis.  If any benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and provided the requisite 
opportunity to respond. The case should 
then be returned to the Board for further 
consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is otherwise notified but he has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


